Order of the Surrogate’s Court, Kings County, denying appellants’ application for an order restraining the respondent Roscoe H, Hupper, individually and as executor, from furthering the purchase of certain ships, and for other relief, affirmed, with $10 costs and disbursements to each respondent filing a brief, payable out of the estate of Lewis Luckenbach, deceased. The Surrogate’s Court of Kings County has jurisdiction over the executor appointed by the Surrogate’s Court of Nassau County in respect of the assets of the trust established by the will of the decedent probated in Kings County. (Matter of ZoTlikoffer, 166 Mise. 735; Matter of Trowbridge, 124 Mise. 317.) Here, however, it has not been determined, judicially or otherwise, that the proposed acts of the executor under the will of the deceased trustee, which are asked to be restrained, are acts in relation to the assets of the trust estate as distinguished from the assets of the deceased individual’s personal estate. Hence the Surrogate properly denied the application for a restraining order and the other relief sought. Lewis, P. J., Carswell, Adel and Nolan, JJ., concur; Johnston, J., not voting. [See 272 App. Div. 778.]